Exhibit 10.3
















SYNCPLICITY, INC.




2008 EQUITY INCENTIVE PLAN




ADOPTED ON AUGUST 23, 2008




(AS AMENDED ON AUGUST 2, 2010 AND AUGUST 19, 2010)




--------------------------------------------------------------------------------


SYNCPLICITY, INC.


2008 EQUITY INCENTIVE PLAN


As Adopted on August 23, 2008


1.    PURPOSE. The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible persons whose present and potential contributions
are important to the success of the Company, its Parent and Subsidiaries by
offering eligible persons an opportunity to participate in the Company’s future
performance through awards of Options and Restricted Stock. Capitalized terms
not defined in the text are defined in Section 22 hereof. Although this Plan is
intended to be a written compensatory benefit plan within the meaning of Rule
701 promulgated under the Securities Act, grants may be made pursuant to this
Plan that do not qualify for exemption under Rule 701 or Section 25102(o) of the
California Corporations Code (“Section 25102(o)”). Any requirement of this Plan
that is required in law only because of Section 25102(o) need not apply if the
Committee so provides.


2.    SHARES SUBJECT TO THE PLAN.


2.1    Number of Shares Available. Subject to Sections 2.2 and 17 hereof, the
total number of Shares reserved and available for grant and issuance pursuant to
this Plan will be 2,616,550 Shares1. Subject to Sections 2.2, 5.10 and 17
hereof, Shares subject to Awards previously granted will again be available for
grant and issuance in connection with future Awards under this Plan to the
extent such Shares: (i) cease to be subject to issuance upon exercise of an
Option, other than due to exercise of such Option; (ii) are subject to an Award
granted hereunder but the Shares subject to such Award are forfeited or
repurchased by the Company at the original issue price; or (iii) are subject to
an Award that otherwise terminates without Shares being issued. At all times the
Company will reserve and keep available a sufficient number of Shares as will be
required to satisfy the requirements of all Awards granted and outstanding under
this Plan.


2.2    Adjustment of Shares. In the event that the number of outstanding shares
of the Company’s Common Stock is changed by a stock dividend, recapitalization,
stock split, reverse stock split, subdivision, combination, reclassification or
similar change in the capital structure of the Company without consideration,
then (a) the number of Shares reserved for issuance under this Plan, (b) the
Exercise Prices of and number of Shares subject to outstanding Options and (c)
the Purchase Prices of and number of Shares subject to other outstanding Awards
will be proportionately adjusted, subject to any required action by the Board or
the shareholders of the Company and compliance with applicable securities laws;
provided, however, that fractions of a Share will not be issued but will either
be paid in cash at the Fair Market Value of such fraction of a Share or will be
rounded down to the nearest whole Share, as determined by the Committee.


3.    ELIGIBILITY. ISOs (as defined in Section 5 hereof) may be granted only to
employees (including officers and directors who are also employees) of the
Company or of a Parent or Subsidiary of the Company. NQSOs (as defined in
Section 5 hereof) and Restricted Stock Awards may be granted to employees,
officers, directors and consultants of the Company or any Parent or Subsidiary
of the Company; provided such consultants render bona fide services not in
connection with the offer and sale of securities in a capital-raising
transaction. A person may be granted more than one Award under this Plan.


4.    ADMINISTRATION.


4.1    Committee Authority. This Plan will be administered by the Committee or
the Board if no Committee is created by the Board. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan. Without
limitation, the Committee will have the authority to:
___________________
1 Reflects the original reserve of 973,000 shares at Plan adoption, the 310,224
share increase as approved by the Board of Directors on August 2, 2010 and the
1,333,326 share increase as approved by the Board of Directors on August 19,
2010.




--------------------------------------------------------------------------------




(a)    construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;


(b)    prescribe, amend, expand and rescind or terminate rules and regulations
relating to this Plan;


(c)    approve persons to receive Awards;


(d)    determine the form and terms of Awards;


(e)    determine the number of Shares or other consideration subject to Awards
under this Plan;


(f)    determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or awards under any other incentive or compensation plan of the Company or
any Parent or Subsidiary of the Company;


(g)    grant waivers of any conditions of this Plan or any Award;


(h)    determine the terms of vesting, exercisability and payment of Awards
under this Plan;


(i)    correct any defect, supply any omission, or reconcile any inconsistency
in this Plan, any Award, any Award Agreement, any Exercise Agreement or any
Restricted Stock Purchase Agreement;


(j)    determine whether an Award has been earned;


(k)    make all other determinations necessary or advisable for the
administration of this Plan; and
(l)    extend the vesting period beyond a Participant’s Termination Date.


4.2    Committee Discretion. Unless in contravention of any express terms of
this Plan or Award, any determination made by the Committee with respect to any
Award will be made in its sole discretion either (a) at the time of grant of the
Award, or (b) subject to Section 5.9 hereof, at any later time. Any such
determination will be final and binding on the Company and on all persons having
an interest in any Award under this Plan. The Committee may delegate to one or
more officers of the Company the authority to grant an Award under this Plan,
provided such officer or officers are members of the Board.


5.    OPTIONS. The Committee may grant Options to eligible persons described in
Section 3 hereof and will determine whether such Options will be Incentive Stock
Options within the meaning of the Code (“ISOs”) or Nonqualified Stock Options
(“NQSOs”), the number of Shares subject to the Option, the Exercise Price of the
Option, the period during which the Option may be exercised, and all other terms
and conditions of the Option, subject to the following:


5.1    Form of Option Grant. Each Option granted under this Plan will be
evidenced by an Award Agreement which will expressly identify the Option as an
ISO or an NQSO (“Stock Option Agreement”), and will be in such form and contain
such provisions (which need not be the same for each Participant) as the
Committee may from time to time approve, and which will comply with and be
subject to the terms and conditions of this Plan.


5.2    Date of Grant. The date of grant of an Option will be the date on which
the Committee makes the determination to grant such Option, unless a later date
is otherwise specified by the Committee. The Stock Option Agreement and a copy
of this Plan will be delivered to the Participant within a reasonable time after
the granting of the Option.




--------------------------------------------------------------------------------


5.3    Exercise Period. Options may be exercisable immediately but subject to
repurchase pursuant to Section 11 hereof or may be exercisable within the times
or upon the events determined by the Committee as set forth in the Stock Option
Agreement governing such Option; provided, however, that no Option will be
exercisable after the expiration of ten (10) years from the date the Option is
granted; and provided further that no ISO granted to a person who directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary (“Ten
Percent Shareholder”) will be exercisable after the expiration of five (5) years
from the date the ISO is granted. The Committee also may provide for Options to
become exercisable at one time or from time to time, periodically or otherwise,
in such number of Shares or percentage of Shares as the Committee determines.


5.4    Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted and shall not be less than the Fair Market
Value per Share unless expressly determined in writing by the Committee on the
Option’s date of grant; provided that the Exercise Price of an ISO granted to a
Ten Percent Shareholder will not be less than one hundred ten percent (110%) of
the Fair Market Value of the Shares on the date of grant. Payment for the Shares
purchased must be made in accordance with Section 7 hereof.
        
5.5    Method of Exercise. Options may be exercised only by delivery to the
Company of a written stock option exercise agreement (the “Exercise Agreement”)
in a form approved by the Committee (which need not be the same for each
Participant). The Exercise Agreement will state (a) the number of Shares being
purchased, (b) the restrictions imposed on the Shares purchased under such
Exercise Agreement, if any, and (c) such representations and agreements
regarding Participant’s investment intent and access to information and other
matters, if any, as may be required or desirable by the Company to comply with
applicable securities laws. Participant shall execute and deliver to the Company
the Exercise Agreement together with payment in full of the Exercise Price, and
any applicable taxes, for the number of Shares being purchased.


5.6    Termination. Subject to earlier termination pursuant to Sections 17 and
18 hereof and notwithstanding the exercise periods set forth in the Stock Option
Agreement, exercise of an Option will always be subject to the following:


(a)    If the Participant is Terminated for any reason other than death,
Disability or for Cause, then the Participant may exercise such Participant’s
Options only to the extent that such Options are exercisable as to Vested Shares
upon the Termination Date or as otherwise determined by the Committee. Such
Options must be exercised by the Participant, if at all, as to all or some of
the Vested Shares calculated as of the Termination Date or such other date
determined by the Committee, within three (3) months after the Termination Date
(or within such shorter time period, not less than thirty (30) days, or within
such longer time period, not exceeding five (5) years, after the Termination
Date as may be determined by the Committee, with any exercise beyond three (3)
months after the Termination Date deemed to be an NQSO) but in any event, no
later than the expiration date of the Options.


(b)    If the Participant is Terminated because of Participant’s death or
Disability (or the Participant dies within three (3) months after a Termination
other than for Cause), then Participant’s Options may be exercised only to the
extent that such Options are exercisable as to Vested Shares by Participant on
the Termination Date or as otherwise determined by the Committee. Such options
must be exercised by Participant (or Participant’s legal representative or
authorized assignee), if at all, as to all or some of the Vested Shares
calculated as of the Termination Date or such other date determined by the
Committee, within twelve (12) months after the Termination Date (or within such
shorter time period, not less than six (6) months, or within such longer time
period, not exceeding five (5) years, after the Termination Date as may be
determined by the Committee, with any exercise beyond (i) three (3) months after
the Termination Date when the Termination is for any reason other than the
Participant’s death or disability, within the meaning of Section 22(e)(3) of the
Code, or (ii) twelve (12) months after the Termination Date when the Termination
is for Participant’s disability, within the meaning of Section 22(e)(3) of the
Code, deemed to be an NQSO) but in any event no later than the expiration date
of the Options.


            








--------------------------------------------------------------------------------


(c)    If the Participant is terminated for Cause, the Participant may exercise
such Participant’s Options, but not to an extent greater than such Options are
exercisable as to Vested Shares upon the Termination Date and Participant’s
Options shall expire on such Participant’s Termination Date, or at such later
time and on such conditions as are determined by the Committee.


5.7    Limitations on Exercise. The Committee may specify a reasonable minimum
number of Shares that may be purchased on any exercise of an Option, provided
that such minimum number will not prevent Participant from exercising the Option
for the full number of Shares for which it is then exercisable.


5.8    Limitations on ISOs. The aggregate Fair Market Value (determined as of
the date of grant) of Shares with respect to which ISOs are exercisable for the
first time by a Participant during any calendar year (under this Plan or under
any other incentive stock option plan of the Company or any Parent or Subsidiary
of the Company) will not exceed One Hundred Thousand Dollars ($100,000). If the
Fair Market Value of Shares on the date of grant with respect to which ISOs are
exercisable for the first time by a Participant during any calendar year exceeds
One Hundred Thousand Dollars ($100,000), then the Options for the first One
Hundred Thousand Dollars ($100,000) worth of Shares to become exercisable in
such calendar year will be ISOs and the Options for the amount in excess of One
Hundred Thousand Dollars ($100,000) that become exercisable in that calendar
year will be NQSOs. In the event that the Code or the regulations promulgated
thereunder are amended after the Effective Date (as defined in Section 18
hereof) to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to ISOs, then such different limit will be automatically
incorporated herein and will apply to any Options granted after the effective
date of such amendment.


5.9    Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 5.10 hereof, the Committee may reduce the Exercise Price of
outstanding Options without the consent of Participants by a written notice to
them; provided, however, that the Exercise Price may not be reduced below the
minimum Exercise Price that would be permitted under Section 5.4 hereof for
Options granted on the date the action is taken to reduce the Exercise Price.


5.10    No Disqualification. Notwithstanding any other provision in this Plan,
no term of this Plan relating to ISOs will be interpreted, amended or altered,
nor will any discretion or authority granted under this Plan be exercised, so as
to disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant, to disqualify any Participant’s ISO under Section 422 of the
Code. In no event shall the total number of Shares issued (counting each
reissuance of a Share that was previously issued and then forfeited or
repurchased by the Company as a separate issuance) under the Plan upon exercise
of ISOs exceed 9,730,000 Shares (adjusted in proportion to any adjustments under
Section 2.2 hereof) over the term of the Plan.


6.    RESTRICTED STOCK. A Restricted Stock Award is an offer by the Company to
sell to an eligible person Shares that are subject to certain specified
restrictions. The Committee will determine to whom an offer will be made, the
number of Shares the person may purchase, the Purchase Price, the restrictions
to which the Shares will be subject, and all other terms and conditions of the
Restricted Stock Award, subject to the following:


6.1    Form of Restricted Stock Award. All purchases under a Restricted Stock
Award made pursuant to this Plan will be evidenced by an Award Agreement
(“Restricted Stock Purchase Agreement”) that will be in such form (which need
not be the same for each Participant) as the Committee will from time to time
approve, and will comply with and be subject to the terms and conditions of this
Plan. The Restricted Stock Award will be accepted by the Participant’s execution
and delivery of the Restricted Stock Purchase Agreement and full payment for the
Shares to the Company within thirty (30) days from the date the Restricted Stock
Purchase Agreement is delivered to the person. If such person does not execute
and deliver the Restricted Stock Purchase Agreement along with full payment for
the Shares to the Company within such thirty (30) days, then the offer will
terminate, unless otherwise determined by the Committee.






--------------------------------------------------------------------------------


        
6.2    Purchase Price. The Purchase Price of Shares sold pursuant to a
Restricted Stock Award will be determined by the Committee on the date the
Restricted Stock Award is granted or at the time the purchase is consummated.
Payment of the Purchase Price must be made in accordance with Section 7 hereof.


6.3    Restrictions. Restricted Stock Awards may be subject to the restrictions
set forth in Section 11 hereof or such other restrictions not inconsistent with
Section 25102(o) of the California Corporations Code.


7.    PAYMENT FOR SHARE PURCHASES.


7.1    Payment. Payment for Shares purchased pursuant to this Plan may be made
in cash (by check) or, where expressly approved for the Participant by the
Committee and where permitted by law:


(a)    by cancellation of indebtedness of the Company owed to the Participant;


(b)    by surrender of shares of the Company that: (i) either (A) for which the
Company has received “full payment of the purchase price” within the meaning of
SEC Rule 144 (and, if such shares were purchased from the Company by use of a
promissory note, such note has been fully paid with respect to such shares) or
(B) were obtained by Participant in the public market and (ii) are clear of all
liens, claims, encumbrances or security interests;


(c)    by tender of a full recourse promissory note having such terms as may be
approved by the Committee and bearing interest at a rate sufficient to avoid
imputation of income under Sections 483 and 1274 of the Code; provided, however,
that Participants who are not employees or directors of the Company will not be
entitled to purchase Shares with a promissory note unless the note is adequately
secured by collateral other than the Shares;


(d)    by waiver of compensation due or accrued to the Participant from the
Company for services rendered;


(e)    with respect only to purchases upon exercise of an Option, and provided
that a public market for the Company’s stock exists:


(i)    through a “same day sale” commitment from the Participant and a
broker-dealer that is a member of a financial industry regulatory authority,
such as the New York Stock Exchange (each, a “Dealer”), whereby the Participant
irrevocably elects to exercise the Option and to sell a portion of the Shares so
purchased sufficient to pay the total Exercise Price, and whereby the Dealer
irrevocably commits upon receipt of such Shares to forward the total Exercise
Price directly to the Company; or


(ii)    through a “margin” commitment from the Participant and a Dealer whereby
the Participant irrevocably elects to exercise the Option and to pledge the
Shares so purchased to the Dealer in a margin account as security for a loan
from the Dealer in the amount of the total Exercise Price, and whereby the
Dealer irrevocably commits upon receipt of such Shares to forward the total
Exercise Price directly to the Company; or


(f)    by any combination of the foregoing.


7.2    Loan Guarantees. The Committee may, in its sole discretion, elect to
assist the Participant in paying for Shares purchased under this Plan by
authorizing a guarantee by the Company of a third-party loan to the Participant.










--------------------------------------------------------------------------------


8.    WITHHOLDING TAXES.


8.1    Withholding Generally. Whenever Shares are to be issued in satisfaction
of Awards granted under this Plan, the Company may require the Participant to
remit to the Company an amount sufficient to satisfy federal, state and local
withholding tax requirements prior to the delivery of any certificate or
certificates for such Shares. Whenever, under this Plan, payments in
satisfaction of Awards are to be made in cash by the Company, such payment will
be net of an amount sufficient to satisfy federal, state, and local withholding
tax requirements.


8.2    Stock Withholding. When, under applicable tax laws, a Participant incurs
tax liability in connection with the exercise or vesting of any Award that is
subject to tax withholding and the Participant is obligated to pay the Company
the amount required to be withheld, the Committee may in its sole discretion
allow the Participant to satisfy the minimum withholding tax obligation by
electing to have the Company withhold from the Shares to be issued that minimum
number of Shares having a Fair Market Value equal to the minimum amount required
to be withheld, determined on the date that the amount of tax to be withheld is
to be determined; but in no event will the Company withhold Shares if such
withholding would result in adverse accounting consequences to the Company. All
elections by a Participant to have Shares withheld for this purpose will be made
in accordance with the requirements established by the Committee for such
elections and be in writing in a form acceptable to the Committee.


9.    PRIVILEGES OF STOCK OWNERSHIP. No Participant will have any of the rights
of a shareholder with respect to any Shares until the Shares are issued to the
Participant. After Shares are issued to the Participant, the Participant will be
a shareholder and have all the rights of a shareholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock. The Participant will have no right to retain such stock
dividends or stock distributions with respect to Unvested Shares that are
repurchased pursuant to Section 11 hereof.


10.    TRANSFERABILITY. Except as permitted by the Committee, Awards granted
under this Plan, and any interest therein, will not be transferable or
assignable by Participant, other than by will or by the laws of descent and
distribution, and, with respect to NQSOs, by instrument to an inter vivos or
testamentary trust in which the options are to be passed to beneficiaries upon
the death of the trustor (settlor), or by gift to “immediate family” as that
term is defined in 17 C.F.R. 240.16a-1(e), and may not be made subject to
execution, attachment or similar process. During the lifetime of the Participant
an Award will be exercisable only by the Participant or Participant’s legal
representative and any elections with respect to an Award may be made only by
the Participant or Participant’s legal representative.


11.    RESTRICTIONS ON SHARES.


11.1    Right of First Refusal. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) in the Award Agreement a right of
first refusal to purchase all Shares that a Participant (or a subsequent
transferee) may propose to transfer to a third party, provided that such right
of first refusal terminates upon the Company’s initial public offering of Common
Stock pursuant to an effective registration statement filed under the Securities
Act.


11.2    Right of Repurchase. At the discretion of the Committee, the Company may
reserve to itself and/or its assignee(s) in the Award Agreement a right to
repurchase Unvested Shares held by a Participant for cash and/or cancellation of
purchase money indebtedness owed to the Company by the Participant following
such Participant’s Termination at any time.


12.    CERTIFICATES. All certificates for Shares or other securities delivered
under this Plan will be subject to such stock transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.




--------------------------------------------------------------------------------


13.    ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares set forth in Section 11 hereof, the Committee may require the Participant
to deposit all certificates representing Shares, together with stock powers or
other instruments of transfer approved by the Committee, appropriately endorsed
in blank, with the Company or an agent designated by the Company to hold in
escrow until such restrictions have lapsed or terminated. The Committee may
cause a legend or legends referencing such restrictions to be placed on the
certificates. Any Participant who is permitted to execute a promissory note as
partial or full consideration for the purchase of Shares under this Plan will be
required to pledge and deposit with the Company all or part of the Shares so
purchased as collateral to secure the payment of Participant’s obligation to the
Company under the promissory note; provided, however, that the Committee may
require or accept other or additional forms of collateral to secure the payment
of such obligation and, in any event, the Company will have full recourse
against the Participant under the promissory note notwithstanding any pledge of
the Participant’s Shares or other collateral. In connection with any pledge of
the Shares, Participant will be required to execute and deliver a written pledge
agreement in such form as the Committee will from time to time approve. The
Shares purchased with the promissory note may be released from the pledge on a
pro rata basis as the promissory note is paid.


14.    EXCHANGE AND BUYOUT OF AWARDS. The Committee may, at any time or from
time to time, authorize the Company, with the consent of the respective
Participants, to issue new Awards in exchange for the surrender and cancellation
of any or all outstanding Awards. The Committee may at any time buy from a
Participant an Award previously granted with payment in cash, shares of Common
Stock of the Company (including Restricted Stock) or other consideration, based
on such terms and conditions as the Committee and the Participant may agree.


15.    SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. Although this Plan is
intended to be a written compensatory benefit plan within the meaning of Rule
701 promulgated under the Securities Act, grants may be made pursuant to this
plan that do not qualify for exemption under Rule 701 or Section 25102(o) of the
California Corporations Code. Any requirement of this Plan which is required in
law only because of Section 25102(o) need not apply with respect to a particular
Award if the Committee so provides. An Award will not be effective unless such
Award is in compliance with all applicable federal and state securities laws,
rules and regulations of any governmental body, and the requirements of any
stock exchange or automated quotation system upon which the Shares may then be
listed or quoted, as they are in effect on the date of grant of the Award and
also on the date of exercise or other issuance. Notwithstanding any other
provision in this Plan, the Company will have no obligation to issue or deliver
certificates for Shares under this Plan prior to (a) obtaining any approvals
from governmental agencies that the Company determines are necessary or
advisable, and/or (b) compliance with any exemption, completion of any
registration or other qualification of such Shares under any state or federal
law or ruling of any governmental body that the Company determines to be
necessary or advisable. The Company will be under no obligation to register the
Shares with the SEC or to effect compliance with the exemption, registration,
qualification or listing requirements of any state securities laws, stock
exchange or automated quotation system, and the Company will have no liability
for any inability or failure to do so.


16.    NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary or limit in any way the right of the Company
or any Parent or Subsidiary to terminate Participant’s employment or other
relationship at any time, with or without Cause.


17.    CORPORATE TRANSACTIONS.


17.1    Assumption or Replacement of Awards by Successor or Acquiring Company.
In the event of (a) a dissolution or liquidation of the Company, (b) any
reorganization, consolidation, merger or similar transaction or series of
related transactions (each, a “combination transaction”) in which the Company is
a constituent corporation or is a party if, as a result of such combination
transaction, the voting securities of the Company that are outstanding
immediately prior to the consummation of such combination transaction (other
than any such securities that are held by an Acquiring Shareholder (defined
below)) do not represent, or are not converted into, securities of the surviving
corporation of such combination transaction (or such surviving corporation’s
parent corporation if the surviving corporation is owned by the parent
corporation) that, immediately after the consummation of such combination
transaction, together possess at least fifty percent (50%) of the total voting
power of all securities of such surviving




--------------------------------------------------------------------------------


corporation (or its parent corporation, if applicable) that are outstanding
immediately after the consummation of such combination transaction, including
securities of such surviving corporation (or its parent corporation, if
applicable) that are held by the Acquiring Shareholder; or (c) a sale of all or
substantially all of the assets of the Company, that is followed by the
distribution of the proceeds to the Company’s shareholders, any or all
outstanding Awards may be assumed, converted or replaced by the successor or
acquiring corporation (if any), which assumption, conversion or replacement will
be binding on all Participants. In the alternative, the successor or acquiring
corporation may substitute equivalent Awards or provide substantially similar
consideration to Participants as was provided to shareholders of the Company
(after taking into account the existing provisions of the Awards). The successor
or acquiring corporation may also substitute by issuing, in place of outstanding
Shares of the Company held by the Participant, substantially similar shares or
other property subject to repurchase restrictions and other provisions no less
favorable to the Participant than those which applied to such outstanding Shares
immediately prior to such transaction described in this Section 17.1. For
purposes of this Section 17.1, an “Acquiring Shareholder” means a shareholder or
shareholders of the Company that (i) merges or combines with the Company in such
combination transaction or (ii) owns or controls a majority of another
corporation that merges or combines with the Company in such combination
transaction. In the event such successor or acquiring corporation (if any) does
not assume, convert, replace or substitute Awards, as provided above, pursuant
to a transaction described in this Section 17.1, then notwithstanding any other
provision in this Plan to the contrary, the vesting of such Awards will
accelerate and the Options will become exercisable in full prior to the
consummation of such event at such times and on such conditions as the Committee
determines, and if such Options are not exercised prior to the consummation of
the corporate transaction, they shall terminate in accordance with the
provisions of this Plan.


17.2    Other Treatment of Awards. Subject to any greater rights granted to
Participants under the foregoing provisions of this Section 17, in the event of
the occurrence of any transaction described in Section 17.1 hereof, any
outstanding Awards will be treated as provided in the applicable agreement or
plan of reorganization, merger, consolidation, dissolution, liquidation or sale
of assets.
    
17.3    Assumption of Awards by the Company. The Company, from time to time,
also may substitute or assume outstanding awards granted by another company,
whether in connection with an acquisition of such other company or otherwise, by
either (a) granting an Award under this Plan in substitution of such other
company’s award or (b) assuming such award as if it had been granted under this
Plan if the terms of such assumed award could be applied to an Award granted
under this Plan. Such substitution or assumption will be permissible if the
holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the exercise price and the number and nature of shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code). In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted Exercise Price.


18.    ADOPTION AND SHAREHOLDER APPROVAL. This Plan will become effective on the
date that it is adopted by the Board (the “Effective Date”). This Plan will be
approved by the shareholders of the Company (excluding Shares issued pursuant to
this Plan), consistent with applicable laws, within twelve (12) months before or
after the Effective Date. Upon the Effective Date, the Board may grant Awards
pursuant to this Plan; provided, however, that: (a) no Option may be exercised
prior to initial shareholder approval of this Plan; (b) no Option granted
pursuant to an increase in the number of Shares approved by the Board shall be
exercised prior to the time such increase has been approved by the shareholders
of the Company; (c) in the event that initial shareholder approval is not
obtained within the time period provided herein, all Awards for which only the
exemption from California’s securities qualification requirements provided by
Section 25102(o) can apply shall be canceled, any Shares issued pursuant to any
such Award shall be canceled and any purchase of such Shares issued hereunder
shall be rescinded; and (d) Awards (to which only the exemption from
California’s securities qualification requirements provided by Section 25102(o)
can apply) granted pursuant to an increase in the number of Shares approved by
the Board which increase is not approved by shareholders within the time then
required under Section 25102(o) shall be canceled, any Shares issued pursuant to
any such Awards shall be canceled, and any purchase of Shares subject to any
such Award shall be rescinded.








--------------------------------------------------------------------------------


19.    TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will terminate ten (10) years from the Effective Date or, if earlier,
the date of shareholder approval. This Plan and all agreements hereunder shall
be governed by and construed in accordance with the laws of the State of
California.


20.    AMENDMENT OR TERMINATION OF PLAN. Subject to Section 5.9 hereof, the
Board may at any time terminate or amend this Plan in any respect, including
without limitation amendment of any form of Award Agreement or instrument to be
executed pursuant to this Plan; provided, however, that the Board will not,
without the approval of the shareholders of the Company, amend this Plan in any
manner that requires such shareholder approval pursuant to Section 25102(o) of
the California Corporations Code or the Code or the regulations promulgated
thereunder as such provisions apply to ISO plans.


21.    NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the
Board, the submission of this Plan to the shareholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and other equity awards otherwise than under this
Plan, and such arrangements may be either generally applicable or applicable
only in specific cases.


22.    DEFINITIONS. As used in this Plan, the following terms will have the
following meanings:


“Award” means any award under this Plan, including any Option or Restricted
Stock Award.


“Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award, including the Stock Option Agreement and Restricted
Stock Agreement.


“Board” means the Board of Directors of the Company.


“Cause” means Termination because of (a) any willful, material violation by the
Participant of any law or regulation applicable to the business of the Company
or a Parent or Subsidiary of the Company, the Participant’s conviction for, or
guilty plea to, a felony or a crime involving moral turpitude, or any willful
perpetration by the Participant of a common law fraud, (b) the Participant’s
commission of an act of personal dishonesty which involves personal profit in
connection with the Company or any other entity having a business relationship
with the Company, (c) any material breach by the Participant of any provision of
any agreement or understanding between the Company or any Parent or Subsidiary
of the Company and the Participant regarding the terms of the Participant’s
service as an employee, officer, director or consultant to the Company or a
Parent or Subsidiary of the Company, including without limitation, the willful
and continued failure or refusal of the Participant to perform the material
duties required of such Participant as an employee, officer, director or
consultant of the Company or a Parent or Subsidiary of the Company, other than
as a result of having a Disability, or a breach of any applicable invention
assignment and confidentiality agreement or similar agreement between the
Company or a Parent or Subsidiary of the Company and the Participant, (d)
Participant’s disregard of the policies of the Company or any Parent or
Subsidiary of the Company so as to cause loss, damage or injury to the property,
reputation or employees of the Company or a Parent or Subsidiary of the Company,
or (e) any other misconduct by the Participant which is materially injurious to
the financial condition or business reputation of, or is otherwise materially
injurious to, the Company or a Parent or Subsidiary of the Company.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means the committee created and appointed by the Board to administer
this Plan, or if no committee is created and appointed, the Board.


“Company” means Syncplicity, Inc., or any successor corporation.


“Disability” means a disability, whether temporary or permanent, partial or
total, as determined by the Committee.






--------------------------------------------------------------------------------


“Exercise Price” means the price per Share at which a holder of an Option may
purchase Shares issuable upon exercise of the Option.


“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:


(a)    if such Common Stock is then publicly traded on a national securities
exchange, its closing price on the date of determination on the principal
national securities exchange on which the Common Stock is listed or admitted to
trading as reported in The Wall Street Journal;


(b)    if such Common Stock is publicly traded but is not quoted on the Nasdaq
National Market nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on the date of
determination as reported by The Wall Street Journal (or, if not so reported, as
otherwise reported by any newspaper or other source as the Committee may
determine); or


(c)    if none of the foregoing is applicable to the valuation in question, by
the Committee in good faith.


“Option” means an award of an option to purchase Shares pursuant to Section 5 of
this Plan.


“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock representing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.


“Participant” means a person who receives an Award under this Plan.


“Plan” means this Syncplicity, Inc. 2008 Equity Incentive Plan, as amended from
time to time.


“Purchase Price” means the price at which a Participant may purchase Restricted
Stock in connection with this Plan.


“Restricted Stock” means Shares purchased pursuant to a Restricted Stock Award
under this Plan.


“Restricted Stock Award” means an award of Shares pursuant to Section 6 hereof.


“SEC” means the Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended.


“Shares” means shares of the Company’s Common Stock reserved for issuance under
this Plan, as adjusted pursuant to Sections 2 and 17 hereof, and any successor
security.


“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock representing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.


“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director or consultant to the Company or a Parent or
Subsidiary of the Company. A Participant will not be deemed to have ceased to
provide services in the case of sick leave, military leave, or any other leave
of absence approved by the Committee; provided that such leave is for a period
of not more than ninety (90) days (a) unless reinstatement (or, in the case of
an employee with an ISO, reemployment) upon the expiration of such leave is
guaranteed by contract or statute, or (b) unless provided otherwise pursuant to
formal policy adopted from time to time by the Company’s Board and issued and
promulgated




--------------------------------------------------------------------------------


in writing. In the case of any Participant on sick leave, military leave or an
approved leave of absence, the Committee may make such provisions respecting
suspension of vesting of the Award while on leave from the Company or a Parent
or Subsidiary of the Company as it may deem appropriate, except that in no event
may an Option be exercised after the expiration of the term set forth in the
Stock Option Agreement. The Committee will have sole discretion to determine
whether a Participant has ceased to provide services and the effective date on
which the Participant ceased to provide services (the “Termination Date”).


“Unvested Shares” means “Unvested Shares” as defined in the Award Agreement for
an Award.


“Vested Shares” means “Vested Shares” as defined in the Award Agreement.


___________________________




